    Case 2:20-cv-02927-CBM-AS Document 9 Filed 03/30/20 Page 1 of 2 Page ID #:31



         Ronda Baldwin-Kennedy, Esq. (SB #302813)
     1   Jerome A Clay, Esq. (SBN#327175)
     2   Law Office of Ronda Baldwin-Kennedy
         5627 Kanan Rd. #614
     3   Agoura Hills, CA 91301
         Ph: (951) 268-8977
     4   Fax: (702) 974-0147
     5   Email: ronda@lorbk.com
         Email: jclay7@sbcglobal.net
     6
         Attorney for: Plaintiff Donald McDougall
     7
     8
                               UNITED STATES DISTRICT COURT FOR THE
     9
                               CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
    10
    11
        Donald McDougall an Individual;                       CASE NO. 2:20 CV-02927 CBM (ASX)
1111111111111111111111111111111111111111111111
    12 Plaintiff,
    13   v.                                                   PLAINTIFF’S EX PARTE
                                                              APPLICATION FOR TEMPORARY
    14   COUNTY OF VENTURA CALIFORNIA,                        RESTRAINING ORDER
         Does 1-20 and Does 1-20
    15
    16                  Defendant.

    17
    18
                Plaintiff Donald McDougall, by and through his attorney applies ex parte to the court
    19
    20   pursuant to Federal Rule of Civil Procedure 65 and Local Rule 65-1 for a Temporary Restraining

    21   Order enjoining County of Ventura, California (Defendant) from ordering gun stores closed until

    22   the Plaintiff’s complaint filed March 28, 2020 can be heard.
    23
                Counsel for Plaintiff Donald McDougall has advised counsel for Defendant, County of
    24
         Ventura, California of the Date and Substance of this Application by Email on March 30, 2020.
    25
         Defendant’s counsel has not informed Plaintiff if Defendant will be filing an opposition.
    26
    27
                                                          1
    28
         PLAINTIFF’S EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
Case 2:20-cv-02927-CBM-AS Document 9 Filed 03/30/20 Page 2 of 2 Page ID #:32



            This application is made on the grounds set forth in the accompanying Memorandum in
 1
 2   support, and the attached Exhibits thereto; all pleadings and papers filed in this action; the

 3   argument of counsel; and further evidence as the Court may consider at or before a hearing
 4   regarding this application.
 5
 6
     Dated: March 30, 2020
 7
 8
                                               /S/ Ronda Baldwin-Kennedy_____
 9                                             Ronda Baldwin-Kennedy, Esq
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                   2
28
     PLAINTIFF’S EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
